Citation Nr: 1511618	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 4, 2013.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from November 1967 to May 1969.  

This claim comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This claim was previously before the Board in September 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion on the Veteran's ability to secure and follow gainful employment.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2014, the Veteran was granted his claim for TDIU with an effective date of June 4, 2013.  This was considered a partial grant of benefits, because the effective date assigned was not the date of claim, but rather the date upon which the RO determined that the Veteran was unable to secure and follow gainful employment due to service connected disabilities.  As such, the issue on appeal has been re-characterized to reflect this change.  


FINDING OF FACT

The competent evidence of record shows that the Veteran was totally disabled due to service connected disabilities prior June 4, 2013.  




CONCLUSION OF LAW

The criteria for an effective date of May 10, 2010 for TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p) , 3.102, 3.155, 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that his TDIU should be effective prior to June 4, 2013 because he feels that there was sufficient evidence of record prior to this date showing that his service connected disabilities rendered him unable to secure and follow gainful employment.  For the reasons that follow, the Board has determined that the Veteran is entitled to an effective date of May 10, 2010, the date of claim for TDIU.  

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2014) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2014).  Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 4.16(a) (2012).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  For the above purpose of one 60 percent disability rating, disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(b).

In December 2014, the RO granted entitlement to TDIU with an effective date of June 4, 2013.  The RO based this grant on the date that peripheral neuropathy of both lower extremities was established.  They also stated that statements from his doctors, which related to his unemployability prior to June 4, 2013 only related to his non-service connected disabilities.  

In this case, the Veteran is service connected for posttraumatic stress disorder, evaluated as 50 percent disabling; peripheral neuropathy of the bilateral lower extremities, each evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; a shell fragment wound of the right calf, evaluated as 10 percent disabling; diabetes mellitus, Type II, evaluated at 10 percent disabling; and residuals of malaria, evaluated as non-compensable.  The Veteran's total combined evaluation for compensation was 60 percent since January 2010, 70 percent since May 2010 and 90 percent since June 2013.  Relevant to this claim, the Veteran was rated with a combined evaluation of 70 percent as of May 10, 2010.  Thus, he met the criteria for a schedular evaluation for TDIU of this date.  

On the Veteran's VA Form 9, dated April 2012, he states that he suffers from PTSD and depression as well as chronic pain.  He suffers from a non service-connected chronic back pain as well as chronic pain in both legs.  As noted above, Veteran is service connected in both his right leg and left leg for different disabilities.  

The Veteran underwent a VA mental health examination in February 2009.  After conducting the examination, the examiner concluded that the Veteran's PTSD did not affect his life to a large degree.  The Veteran seemed to have functioned fairly well in his life.  It was noted that he did well in the workplace until his physical disabilities led him to cease employment.  However, in March 2010, the Veteran underwent another VA mental health examination to determine the current severity of his PTSD.  At this time, the Veteran reported a worsening of his mood and PTSD symptoms.  He was feeling more nervous, jumpy and paranoid.  The examiner noted that his hygiene had decreased and his short-term memory had diminished.  The Veteran's anxiety around crowds had increased and his hypervigilance continued.  The Veteran reported war related nightmares 2 or 3 times per week, as well intrusive memories of wartime events.  He complained of being easily irritable and withdrawn.  As a result of this examination, the Veteran's PTSD evaluation was increased to 50 percent.  

In September 2011, the Veteran's primary care provider at the Durham VA Medical Center provided a statement in support of the Veteran's claim, stating that the Veteran suffers from PTSD and depression, both complicated by chronic pain.  He considered the Veteran unemployable as a result of these conditions.  

At the Veteran's hearing in October 2012, he testified that has used a walker and crutches to ambulate due to his non-service connected back and his service connected leg disability.  He stated that he is not able to negotiate stairs, even in his own house.  He also reported that he has fallen on numerous occasions.  He stated that he is not able to walk without a walker or something to hold on to.  The Veteran's service connected knee will give way causing him to loose balance and fall.   

The Veteran further testified that his service connected PTSD makes him paranoid.  He is often looking over his shoulder to see if someone is coming up behind him.  He also stated that it gets worse over time.  He stated that his PTSD causes him to have irrational conversations, and he gets angry over the least little thing.  Further, one of the primary reasons he went into business with his son is because he had trouble working with others.  The Veteran was in business for himself for more than 20 years.  

The Board finds that when considering the Veteran's entire disability picture and his ability to secure and follow gainful employment, the Veteran was effectively unemployable as of the date of his claim for TDIU.  There is sufficient evidence of record that his service connected PTSD and his service connected left knee disability made it impossible for him to continue working in his own business.  The Board finds the Veteran's hearing testimony to be highly probative evidence regarding how his PTSD affected him in his daily life.  The Veteran reported that he had trouble working with other people, which was the primary reason he started his own business.  Further, that his left leg disability made it impossible for him to climb stairs or negotiate a ladder, rending him useless in his own business.  The Veteran's VA primary care physician also supported this assertion by stating that the Veteran's PTSD and chronic pain caused by his bilateral leg disabilities made it impossible for him to work.  

Given such evidence, the Board finds that there is sufficient basis for an earlier effective date of May 10, 2010 for the award of TDIU.  Resolving all doubt in the Veteran's favor, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

An effective date of May 10, 2010 for the award of a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


